Citation Nr: 0115545	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  94-42 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for chronic fatigue.

2. Entitlement to service connection for respiratory disease, 
including an undiagnosed illness manifested by respiratory 
problems.

3. Entitlement to service connection for a left knee 
disorder.

4. Entitlement to service connection for an undiagnosed 
illness manifested by generalized joint pain.

5. Entitlement to a higher rating for lumbosacral strain with 
arthritis, initially assigned a 20 percent evaluation, 
effective from July 1991.

6. Entitlement to a higher rating for peptic ulcer disease, 
initially assigned a 10 percent evaluation, effective from 
July 1993.

7. Entitlement to a higher rating for flat feet with corns, 
initially assigned a zero percent evaluation, effective 
from July 1991, and a 10 percent evaluation, effective 
from November 1998.

8. Entitlement to a higher rating for right wrist sprain, 
initially assigned a zero percent evaluation, effective 
from July 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1965 
and from November 1990 to July 1991, including service in the 
PGW (Persian Gulf War) in the Southwest Asia theater of 
operations from January 2 to June 3, 1991.  He also served in 
the U.S. Army Reserve, including a period of active duty for 
training from March 5 to 18, 1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1992 and later RO decisions that denied service 
connection for chronic fatigue; respiratory disease, 
including undiagnosed illness manifested by respiratory 
problems; an undiagnosed illness manifested by generalized 
joint pain; and a left knee disorder; and granted service 
connection for various disabilities and assigned evaluations 
for those disabilities as shown on the first and second pages 
of this decision.  The issues, other than the issue of 
entitlement to service connection for a left knee disorder, 
will be addressed in the remand section of this decision.


FINDING OF FACT

The left knee condition had its onset during active duty for 
training in March 1995.


CONCLUSION OF LAW

Left knee strain was incurred in active duty for training.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from July 1962 to July 1965 
and from November 1990 to July 1991, including service in the 
PGW (Persian Gulf War) in the Southwest Asia theater of 
operations from January 2 to June 3, 1991.  He also served in 
the U.S. Army Reserve, including a period of active duty for 
training from March 5 to 18, 1995.

Service medical records for the veteran's two periods of 
active service do not show the presence of left knee 
problems.  Nor do service department, VA, and private medical 
reports of his treatment and evaluations prior to March 1995.

Statements from the veteran are to the effect that he injured 
his left knee during a period of active duty for training in 
March 1995.  Service department medical reports of his 
treatment in March 1995 show that he was seen on March 15 for 
complaints of a left knee injury one week ago during physical 
training.  No significant abnormalities were found on 
observation.  The impression was over use syndrome.

VA and private medical reports show that the veteran was seen 
and evaluated for left knee problems in the 1990's.  The more 
salient medical reports with regard to the left knee problems 
are discussed in the following paragraphs.

Private medical reports show that the veteran was seen for 
left knee problems in August and September 1995.  On August 
21, he gave a history of left knee problems since an injury 
while on active duty for training earlier in the year.  He 
reported occasional locking episodes and give way.  A review 
of recent MRI (magnetic resonance imaging) reportedly showed 
degeneration of the anterior horn of the medial meniscus with 
a possible tear, although the reviewer could not see the 
signal extending to either the superior or interior surface.  
He was recommended for X-rays.  X-rays of the left knee on 
August 29 showed no evidence of bony abnormality.  A report 
of his treatment in September 1995 for left knee problems 
notes that results of inflammatory blood screen, specifically 
Lyme titre, rheumatoid factor, sed rate, and CBC (complete 
blood count) were all within normal limits.  The impression 
was mild degenerative arthritis of the left knee.

The veteran underwent a VA medical examination in November 
1995.  He gave a history of left knee problems since an 
injury in service.  The diagnoses were residual left knee 
strain and marked degenerative joint disease with severe 
decreased range of motion.  He was recommended for X-ray 
examination.  X-rays of the left knee showed normal joints 
and bones.

A private medical report shows that X-rays of the veteran's 
left knee were taken in May 1997.  The impression was minimal 
narrowing of the medial compartment.

The veteran underwent a VA medical examination in September 
1997.  The diagnosis was residual left knee strain with 
degenerative joint disease and mild decreased range of 
motion.  He was recommended for X-rays.  X-rays of the left 
knee revealed no significant changes.

The veteran underwent VA medical examination in October 1998.  
The diagnostic impression was left knee strain/sprain 
syndrome with mild swelling with decreased range of motion 
without evidence of fatigability or incoordination.



B.  Legal Analysis


The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim, including 
providing notice of the evidence needed to support the claim.  
The Board recognizes that the RO has not reviewed the 
veteran's claim for service connection for a left knee 
condition under these new provisions, but finds that 
appellate review of this claim may now be conducted without 
prejudice to the veteran because the requested benefit is 
being granted.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training, or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more not later than December 31, 2001.  38 U.S.C.A. § 1117 
(West Supp. 2000); 38 C.F.R. § 3.317 (2000).

In this case, the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 with regard to undiagnosed illnesses for 
PGW veterans are not for application because the veteran's 
left knee problems have been diagnosed.  While some of the 
evidence indicates the presence of arthritis of the left 
knee, the X-rays of the left knee in the mid and late 1990's 
have been negative for bony abnormality.  Under the 
circumstances, the Board finds that the diagnosis of left 
knee strain best represents the veteran's left knee problems 
as noted on the report of his most recent medical 
examination.

The medical evidence regarding the veteran's treatment and 
evaluations before his active duty for training in March 1995 
are negative for left knee problems.  The medical reports of 
his treatment while on active duty for training reveal that 
he was seen for residuals of a left knee injury, and the 
medical evidence of his treatment subsequent to this period 
of active duty for training show that he has had continuous 
left knee problems indicating that his current left knee 
disability is related to the left knee injury in service.  
38 C.F.R. § 3.303(b).  Nor does the evidence show that the 
veteran has had a left knee injury subsequent to his active 
duty for training in March 1995 to account for his current 
left knee condition.

After consideration of all the evidence, the Board finds that 
it supports granting service connection for left knee strain.


ORDER

Service connection for left knee strain is granted.


REMAND

As noted above, the VCAA, Pub. L. No. 106-475, redefined VA's 
duty to assist the veteran in the development of his claims.  
The new statutory provisions include notifying the veteran of 
the evidence necessary to support the claims.  VA must 
determine in the first instance that these provisions have 
been considered.  Holliday v. Principi, No. 99-1788 (U.S. 
Vet. App. Feb. 22, 2001).

The duty to assist the veteran with regard to the claims for 
higher ratings for the service-connected conditions includes 
providing him with a thorough and contemporaneous medical 
examination that takes into account prior medical evaluations 
and treatment.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

VA has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of the claimed disabilities.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court) held that in evaluating a service-connected 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 (2000) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 (2000).  
The Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(2000) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for fatigue, respiratory 
problems, and generalized joint pain 
since separation from service, and of any 
current sources of treatment or 
evaluation for a low back disorder, 
peptic ulcer disease, foot problems, and 
right wrist sprain.  Names and addresses 
of the medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The veteran should be scheduled for a 
VA compensation examination to (a) 
determine the severity of his low back 
problems, peptic ulcer disease, foot 
problems, and right wrist sprain; and (b) 
assess his claims of undiagnosed illness.  
All indicated studies should be performed 
and all clinical findings reported in 
detail.  

(a)  The examiner should express 
opinions on the severity of the low 
back disorder, bilateral foot 
disorder, and right wrist sprain, 
including any functional impairment 
caused by pain or weakness.  
Specifically, the examiner should 
express opinions as to whether or 
not there is severe painful motion 
or weakness of the related joints.  
The examiner should be asked whether 
pain or weakness significantly 
limits functional ability during 
flare-ups or when the joints are 
used repeatedly over a period of 
time.  The examiner should also be 
asked to determine whether the 
joints exhibit weakened movement, 
excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed 
in terms of additional range-of-
motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  

(b)  The examiner should conduct a 
Gulf War Veterans disability 
examination under the current 
guidelines for such examinations.  
Particular attention should be given 
to differentiation (or 
reconciliation as the case may be) 
of the claims of chronic fatigue 
syndrome and undiagnosed illness 
manifested by generalized joint 
pains.  In addition, the examiner 
should determine whether the veteran 
has a respiratory disability, and 
whether such disability is due to a 
known clinical diagnosis.  Pulmonary 
function tests should be performed 
to determine whether any undiagnosed 
respiratory condition is compensably 
disabling under the rating schedule.

The examiner should support the opinions 
by discussing medical principles as 
applied to specific medical evidence in 
this case.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should re-adjudicate the 
veteran's claims.  If any action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and  his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 



